Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-13 are pending and are under consideration in the instant office action.

Priority
This application is a continuation of U.S Patent application 15/933,533 filed on 023/23/2018 which is a continuation of U.S. Patent Application No. 15/417,280, filed January 27, 2017, which is a continuation of U.S. Patent Application No. 14/925,795, filed October 28, 2015, which is a continuation of U.S. Patent Application No. 14/227,142, filed March 27, 2014, which is a continuation of U.S. Patent Application No. 13/191,911, filed July 27, 2011, which is a continuation of U.S. Patent Application No. 11/246,883, filed October 7, 2005, which claims the benefit of priority under 35 USC 119 of provisional application U.S. Provisional Application No. 60/616,884, filed on October 7, 2004


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zimmerman (US 4,994,467) in view of Smith, U.S. Patent No. 5,206,248 (Smith ‘248)  
Claims 1-12 of the instant application claim a method for improving motor control and higher mental function in a patient who suffers from autism comprising the step of administering to said patient a drug combination comprising dextromethorphan and at least on second drug that inhibits metabolic degradation of dextromethorphan, at combined dosages that, when administered together, are effective in providing improved motor control.  
Zimmerman discloses a method for treating autism in children by the administration of therapeutically effective amount of dextromethorphan, which is an NMDA receptor antagonist (abstract, reference claims 1, 5-7)). Zimmerman discloses treatment of autistic patients with 10 mg of dextromethorphan three to four times a day over a period of several weeks and improved behavior in all the patients was observed 
Zimmerman however fails to disclose the inclusion of a second drug, which inhibits metabolic degradation of dextromethorphan such as quinidine. 
However, Smith ‘248 discloses a method of treating emotional lability in human patients who are suffering from neurologic impairment, without sedating, tranquilizing, or otherwise significantly interfering with consciousness or alertness in the patient (col. 2, lines 44-50). Smith'248 also discloses that the effectiveness of dextromethorphan is enhanced by co-administration of a second drug such as quinidine which reduces the degradation of dextromethorphan by oxidative enzymes and which therefore increases dextromethorphan concentrations in the blood (col.2, lines 55-61).  Smith ‘248 discloses that P450-2D6 is a member of a class of oxidative enzymes that exist in high concentrations in the liver, known as cytochrome P450 enzymes and that these enzymes are responsible for rapid metabolism of dextromethorphan and its rapid elimination from the body (col.7, lines 15-25).  Smith '248 disclose that P450-2D6 enzyme is inhibited by Quinidine (col.7, lines 27-28) and that quinidine administration at (150 mg/day) with dextromethorphan (30-120 mg/day) greatly increased dextromethorphan concentration in the blood plasma (col.8, lines 3-16) and in addition led to a more consistent and predictable dextromethorphan concentration in the plasma (col.9, lines 3-5).  Accordingly, at the time of the instant invention it was known in the art that co-administration of 
About Quinidine concentration claimed between about 10 to about 100 mg/day as recited in instant claims 6 and12, Smith '248 does not disclose the instantly claimed concentration of quinidine. However, the concentration is still rendered obvious by Smith ‘248 since the instant claim 6 and 12 are directed to "about 10 to about 100 mg/day”, absent any definition of the variation tolerated by the term “about” the term may also reasonably encompass 150 mg/day dosage of quinidine taught by Smith'648. It is noted that the term “about” permits some tolerance. See, e.g., In re Ayers, 69 USPQ 109 (CCAP 1946), where “at least about 10%” was held to be anticipated by a teaching of a content “not to exceed about 8%.” Note, however, that the courts have recently begun to interpret the term far more expansively. See, e.g., Conopco v. May, 24 USPQ2d 1721, 1736 (U.S. District Court, Eastern District of Missouri 1992), where four times was found within scope of “about”, where the components of the respective compositions perform substantially the same function in substantially the same manner.  Additionally, It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it is also obvious and within the skill of an ordinary skilled artisan to vary the number of doses administered per day based on the desired treatment outcome and adverse effects experience by the patient with guidance provided by Smith ‘648.  Thus claims 6 and 12 of the instant application are also rendered obvious by Smith.’648

The rejection above specifically addressed the limitation of the preamble, which is autistic patients. Accordingly, the method of treating autistic patients with a combination of dextromethorphan and quinidine to improve higher mental function would have been prima facia obvious to a person of ordinary skill in the art.  Zimmerman teaches the utility of dextromethorphan as feasible treatment options of autistic patients and Smith teaches that the bioavailability of dextromethorphan can be increased by administering it along with quinidine, which inhibits the degradation of dextromethorphan. As such, an ordinarily skilled artisan would be motivated to include quinidine with dextromethorphan in the treatment of autism taught by Zimmerman. The motivation to include is to improve the bioavailability of dextromethorphan in the treatment of autistic patients thereby potentially decreasing the dosage and consequently decreasing side effects associated with the drug. An ordinarily skilled artisan would be imbued with a reasonable expectation of success since; Smith teaches the improvement of "emotional lability" in Parkinson's patient by treating them with Dextromethorphan and the advantages of combining quinidine in the treatment where in .

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Neumeyer et al. (US 6,844,438)  in view of Smith (US 5,206,248)   and Leenders et al. (Journal of Neurology, Neurosurgery and Psychiatry, 1986; 49, pages 853-860).
The claimed invention is a method of studying the binding activity of dextromethorphan in a human or non-human animal, said method comprising: administering a fluorinated analog of dextromethorphan to said human or non- human animal, and visualizing the fluorinated analog of dextromethorphan using a PET scan in vivo imaging system. 
Neumeyer et al.  teaches a method of PET (positron emission topography) imaging of brain opioid receptors in subject comprising labeling morphinan-3-ol compounds  of general formula (I) shown below with a  radioactive label such as 18F (Radioactive fluorine)  (col.2, lines 11-40) (reference claims 17-21).  
    PNG
    media_image1.png
    129
    140
    media_image1.png
    Greyscale



Newmeyer et al. does not teach the labeling of dextromethorphan with  18F for diagnostic purposes in PET scanning

Leenders et al. teaches that positron emission tomography (PET) is a scanning technique which allows measurement in absolute units of the regional concentration of positron emitting isotopes in the brain or other organs and when these isotopes are attached to suitable tracers and injected intravenously it is possible to explore their fate by measuring the uptake of radio activity over time in an organ such as the brain They further teach the use of the fluorinated derivative of levodopa (6-L-fluoradopa) with the PET isotope 18F to be used as the tracer to study regional dopamine metabolism in brain in vivo by measuring tomographically the accumulated radioactivity with PET ((page 853, col.1, 1st paragraph). Leenders et al. teaches the method of making the fluorinated tracer (see methods section , page 853-854).
. 

Conclusion
Claims 1- 13  are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/Primary Examiner, Art Unit 1629